                                                                                     Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 1 of 18



                                                                            1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                dallen@aghwlaw.com
                                                                            2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                kallen@aghwlaw.com
                                                                            3   JOHN B. ROBINSON, State Bar No. 297065
                                                                                jrobinson@aghwlaw.com
                                                                            4   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                180 Montgomery Street, Suite 1200
                                                                            5   San Francisco, CA 94104
                                                                                Telephone:     (415) 697-2000
                                                                            6   Facsimile:     (415) 813-2045
                                                                            7   Attorneys for Defendants
                                                                                CITY OF ANTIOCH, CPL. JASON C. VANDERPOOL,
                                                                            8   OFC. ERIC A. MCMANUS, and OFC. CAESAR E.
                                                                                TANGUMA
                                                                            9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10                                UNITED STATES DISTRICT COURT
                                       180 Montgomery Street, Suite 1200




                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                        San Francisco, California 94104




                                                                           11

                                                                           12

                                                                           13    ROBERT STOUT,                                 Case No. 4:20-CV-08370-YGR

                                                                           14                          Plaintiff,              ANSWER BY DEFENDANTS CITY OF
                                                                                                                               ANTIOCH, CPL. VANDERPOOL, OFC.
                                                                           15             v.                                   MCMANUS, AND OFC. TANGUMA TO
                                                                                                                               PLAINTIFF’S COMPLAINT
                                                                           16    CITY OF ANTIOCH, a public entity;
                                                                                 Antioch Police Department Corporal            Hon. Yvonne Gonzalez Rogers
                                                                           17    JASON C. VANDERPOOL, individually;
                                                                                 Antioch Police Department Officers ERIC
                                                                           18    A. MCMANUS and CAESAR E.
                                                                                 TANGUMA, individually; and DOES 1-
                                                                           19    30, Jointly and Severally,

                                                                           20                           Defendants.

                                                                           21

                                                                           22
                                                                                         Defendants CITY OF ANTIOCH, CPL. JASON C. VANDERPOOL, OFC. ERIC A.
                                                                           23
                                                                                MCMANUS, and OFC. CAESAR R. TANGUMA (“Defendants”), hereby respond to the
                                                                           24
                                                                                allegations contained in the Complaint filed by plaintiff ROBERT STOUT (“Plaintiff”).
                                                                           25
                                                                                I.       INTRODUCTION
                                                                           26
                                                                                         1.    Paragraph 1 is an Introduction, to which no response is required. To the extent a
                                                                           27
                                                                                response is deemed required, Defendants respond as follows: in answer to the allegations of
                                                                           28
                                                                                                                                                                           ANSWER
                                                                                                                                 1                                    4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 2 of 18



                                                                            1   Paragraph 1 of the complaint, these defendants have insufficient information or belief to enable
                                                                            2   them to answer said allegations, and for that reason and basing their denial on that ground, deny
                                                                            3   both generally and specifically, each and every, all and singular, the allegations contained therein.
                                                                            4   II.    JURISDICTION AND INTRADISTRICT ASSIGNMENT
                                                                            5          2.      Admitted.
                                                                            6          3.      Admitted.
                                                                            7   III.   PARTIES AND PROCEDURE
                                                                            8          4.      In answer to the allegations of Paragraph 4 of the complaint, these defendants have
                                                                            9   insufficient information or belief to enable them to answer said allegations, and for that reason
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   and basing their denial on that ground, deny both generally and specifically, each and every, all
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   and singular, the allegations contained therein.
                                                                           12          5.      Admitted.
                                                                           13          6.      Admitted.
                                                                           14          7.      Admitted.
                                                                           15          8.      Admitted.
                                                                           16          9.      In answer to the allegations of Paragraph 9 of the complaint, these defendants have
                                                                           17   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                           18   and basing their denial on that ground, deny both generally and specifically, each and every, all
                                                                           19   and singular, the allegations contained therein.
                                                                           20          10.     In answer to the allegations of Paragraph 10 of the complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          11.     Admitted.
                                                                           25          12.     In answer to the allegations of Paragraph 12 of the complaint, these defendants
                                                                           26   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           27   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           28   every, all and singular, the allegations contained therein.
                                                                                                                                                                             ANSWER
                                                                                                                                   2                                    4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 3 of 18



                                                                            1          13.     In answer to the allegations of Paragraph 13 of the complaint, these defendants
                                                                            2   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            3   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            4   every, all and singular, the allegations contained therein.
                                                                            5          14.     In answer to the allegations of Paragraph 14 of the complaint, these defendants
                                                                            6   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            7   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            8   every, all and singular, the allegations contained therein.
                                                                            9          15.     In answer to the allegations of Paragraph 15 of the complaint, these defendants
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   have insufficient information or belief to enable them to answer said allegations, and for that
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           12   every, all and singular, the allegations contained therein.
                                                                           13          16.     Admitted.
                                                                           14          17.     In answer to the allegations of Paragraph 17 of the complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          18.     Admitted.
                                                                           19   IV.    GENERAL ALLEGATIONS
                                                                           20          19.     In answer to the allegations of Paragraph 19 of the complaint, Defendants
                                                                           21   incorporate their answers to every Paragraph of the complaint.
                                                                           22          20.     Paragraph 20 is a statement on Plaintiff’s interpretation of the law, to which no
                                                                           23   response is required. To the extent a response is deemed required, Defendants respond as follows:
                                                                           24   in answer to the allegations of Paragraph 20 of the complaint, these defendants have insufficient
                                                                           25   information or belief to enable them to answer said allegations, and for that reason and basing
                                                                           26   their denial on that ground, deny both generally and specifically, each and every, all and singular,
                                                                           27   the allegations contained therein.
                                                                           28          21.     Paragraph 21 is a statement on Plaintiff’s interpretation of the law, to which no
                                                                                                                                                                            ANSWER
                                                                                                                                   3                                   4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 4 of 18



                                                                            1   response is required. To the extent a response is deemed required, Defendants respond as follows:
                                                                            2   in answer to the allegations of Paragraph 21 of the complaint, these defendants have insufficient
                                                                            3   information or belief to enable them to answer said allegations, and for that reason and basing
                                                                            4   their denial on that ground, deny both generally and specifically, each and every, all and singular,
                                                                            5   the allegations contained therein.
                                                                            6          22.     Paragraph 22 is a statement on Plaintiff’s interpretation of the law, to which no
                                                                            7   response is required. To the extent a response is deemed required, Defendants respond as follows:
                                                                            8   in answer to the allegations of Paragraph 22 of the complaint, these defendants have insufficient
                                                                            9   information or belief to enable them to answer said allegations, and for that reason and basing
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   their denial on that ground, deny both generally and specifically, each and every, all and singular,
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   the allegations contained therein.
                                                                           12          23.     Paragraph 23 is a statement on Plaintiff’s interpretation of the law, to which no
                                                                           13   response is required. To the extent a response is deemed required, Defendants respond as follows:
                                                                           14   in answer to the allegations of Paragraph 23 of the complaint, these defendants have insufficient
                                                                           15   information or belief to enable them to answer said allegations, and for that reason and basing
                                                                           16   their denial on that ground, deny both generally and specifically, each and every, all and singular,
                                                                           17   the allegations contained therein.
                                                                           18          24.     In answer to the allegations of Paragraph 24 of the complaint, these defendants
                                                                           19   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           20   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           21   every, all and singular, the allegations contained therein.
                                                                           22          25.     In answer to the allegations of Paragraph 25 of the complaint, these defendants
                                                                           23   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           24   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           25   every, all and singular, the allegations contained therein.
                                                                           26          26.     In answer to the allegations of Paragraph 26 of the complaint, these defendants
                                                                           27   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           28   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                                                                                                            ANSWER
                                                                                                                                   4                                   4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 5 of 18



                                                                            1   every, all and singular, the allegations contained therein.
                                                                            2          27.     In answer to the allegations of Paragraph 27 of the complaint, these defendants
                                                                            3   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            4   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            5   every, all and singular, the allegations contained therein.
                                                                            6          28.     In answer to the allegations of Paragraph 28 of the complaint, these defendants
                                                                            7   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            8   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            9   every, all and singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10          29.     In answer to the allegations of Paragraph 29 of the complaint, these defendants
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           12   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           13   every, all and singular, the allegations contained therein.
                                                                           14          30.     In answer to the allegations of Paragraph 30 of the complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          31.     In answer to the allegations of Paragraph 31 of the complaint, these defendants
                                                                           19   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           20   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           21   every, all and singular, the allegations contained therein.
                                                                           22          32.     In answer to the allegations of Paragraph 32 of the complaint, these defendants
                                                                           23   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           24   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           25   every, all and singular, the allegations contained therein.
                                                                           26          33.     In answer to the allegations of Paragraph 33 of the complaint, these defendants
                                                                           27   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           28   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                                                                                                                            ANSWER
                                                                                                                                   5                                   4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 6 of 18



                                                                            1   every, all and singular, the allegations contained therein.
                                                                            2          34.     In answer to the allegations of Paragraph 34 of the complaint, these defendants
                                                                            3   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            4   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            5   every, all and singular, the allegations contained therein.
                                                                            6          35.     In answer to the allegations of Paragraph 35 of the complaint, these defendants
                                                                            7   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            8   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            9   every, all and singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10          36.     In answer to the allegations of Paragraph 36 of the complaint, these defendants
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           12   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           13   every, all and singular, the allegations contained therein.
                                                                           14          37.     In answer to the allegations of Paragraph 37 of the complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          38.     In answer to the allegations of Paragraph 38 of the complaint, these defendants
                                                                           19   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           20   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           21   every, all and singular, the allegations contained therein.
                                                                           22          39.     In answer to the allegations of Paragraph 39 of the complaint, these defendants
                                                                           23   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           24   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           25   every, all and singular, the allegations contained therein.
                                                                           26          40.     In answer to the allegations of Paragraph 40 of the complaint, admitted that Ofc.
                                                                           27   McManus’ incident-related police report included the following quoted language: “a 911 call
                                                                           28   from Robert Stout”; “there was a couple in an argument and a female was in the background
                                                                                                                                                                            ANSWER
                                                                                                                                   6                                   4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 7 of 18



                                                                            1   telling the reporting party (Stout) what to say”; “the female threatened to call 911 and Stout said,
                                                                            2   I’ll do it for you”; “the reporting party was no longer answering questions”; and “the call was 80
                                                                            3   minutes cold.” In answer to all remaining allegations of Paragraph 40 of the complaint, these
                                                                            4   defendants have insufficient information or belief to enable them to answer said allegations, and
                                                                            5   for that reason and basing their denial on that ground, deny both generally and specifically, each
                                                                            6   and every, all and singular, the allegations contained therein.
                                                                            7          41.     Admitted.
                                                                            8          42.     Admitted.
                                                                            9          43.     In answer to Paragraph 43 of the Complaint, beginning and ending with “Corporal
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   Vanderpool arrived on scene first,” admitted. In answer to all remaining allegations of Paragraph
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   43 of the complaint, these defendants have insufficient information or belief to enable them to
                                                                           12   answer said allegations, and for that reason and basing their denial on that ground, deny both
                                                                           13   generally and specifically, each and every, all and singular, the allegations contained therein.
                                                                           14          44.     In answer to Paragraph 44 of the Complaint, beginning and ending with “Corporal
                                                                           15   Vanderpool knocked on the front door of 1324 Rockspring Way,” admitted. In answer to all
                                                                           16   remaining allegations of Paragraph 44 of the complaint, these defendants have insufficient
                                                                           17   information or belief to enable them to answer said allegations, and for that reason and basing
                                                                           18   their denial on that ground, deny both generally and specifically, each and every, all and singular,
                                                                           19   the allegations contained therein.
                                                                           20          45.     In answer to the allegations of Paragraph 45 of the complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          46.     In answer to the allegations of Paragraph 46 of the complaint, these defendants
                                                                           25   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           26   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           27   every, all and singular, the allegations contained therein.
                                                                           28          47.     In answer to the allegations of Paragraph 47 of the complaint, these defendants
                                                                                                                                                                             ANSWER
                                                                                                                                   7                                    4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 8 of 18



                                                                            1   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            2   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            3   every, all and singular, the allegations contained therein.
                                                                            4          48.     In answer to the allegations of Paragraph 48 of the complaint, these defendants
                                                                            5   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            7   every, all and singular, the allegations contained therein.
                                                                            8          49.     In answer to the allegations of Paragraph 49 of the complaint, these defendants
                                                                            9   have insufficient information or belief to enable them to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   reason and basing their denial on that ground, deny both generally and specifically, each and
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   every, all and singular, the allegations contained therein.
                                                                           12          50.     In answer to the allegations of Paragraph 50 of the complaint, these defendants
                                                                           13   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           14   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           15   every, all and singular, the allegations contained therein.
                                                                           16          51.     In answer to the allegations of Paragraph 51 of the complaint, these defendants
                                                                           17   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           18   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           19   every, all and singular, the allegations contained therein.
                                                                           20          52.     In answer to the allegations of Paragraph 52 of the complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          53.     In answer to the allegations of Paragraph 53 of the complaint, these defendants
                                                                           25   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           26   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           27   every, all and singular, the allegations contained therein.
                                                                           28          54.     In answer to the allegations of Paragraph 54 of the complaint, these defendants
                                                                                                                                                                            ANSWER
                                                                                                                                   8                                   4:20-CV-08370
                                                                                  Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 9 of 18



                                                                            1   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            2   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            3   every, all and singular, the allegations contained therein.
                                                                            4          55.     In answer to the allegations of Paragraph 55 of the complaint, these defendants
                                                                            5   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            7   every, all and singular, the allegations contained therein.
                                                                            8          56.     In answer to the allegations of Paragraph 56 of the complaint, these defendants
                                                                            9   have insufficient information or belief to enable them to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   reason and basing their denial on that ground, deny both generally and specifically, each and
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   every, all and singular, the allegations contained therein.
                                                                           12          57.     In answer to the allegations of Paragraph 57 of the complaint, these defendants
                                                                           13   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           14   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           15   every, all and singular, the allegations contained therein.
                                                                           16          58.     In answer to the allegations of Paragraph 58 of the complaint, these defendants
                                                                           17   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           18   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           19   every, all and singular, the allegations contained therein.
                                                                           20          59.     In answer to the allegations of Paragraph 59 of the complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          60.     In answer to the allegations of Paragraph 60 of the complaint, these defendants
                                                                           25   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           26   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           27   every, all and singular, the allegations contained therein.
                                                                           28          61.     In answer to the allegations of Paragraph 61 of the complaint, these defendants
                                                                                                                                                                            ANSWER
                                                                                                                                   9                                   4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 10 of 18



                                                                            1   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            2   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            3   every, all and singular, the allegations contained therein.
                                                                            4          62.     In answer to the allegations of Paragraph 62 of the complaint, these defendants
                                                                            5   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            7   every, all and singular, the allegations contained therein.
                                                                            8          63.     In answer to the allegations of Paragraph 63 of the complaint, these defendants
                                                                            9   have insufficient information or belief to enable them to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   reason and basing their denial on that ground, deny both generally and specifically, each and
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   every, all and singular, the allegations contained therein.
                                                                           12          64.     In answer to the allegations of Paragraph 64 of the complaint, these defendants
                                                                           13   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           14   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           15   every, all and singular, the allegations contained therein.
                                                                           16          65.     In answer to the allegations of Paragraph 65 of the complaint, these defendants
                                                                           17   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           18   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           19   every, all and singular, the allegations contained therein.
                                                                           20          66.     In answer to the allegations of Paragraph 66 of the complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          67.     In answer to the allegations of Paragraph 67 of the complaint, these defendants
                                                                           25   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           26   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           27   every, all and singular, the allegations contained therein.
                                                                           28          68.     In answer to the allegations of Paragraph 68 of the complaint, these defendants
                                                                                                                                                                            ANSWER
                                                                                                                                   10                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 11 of 18



                                                                            1   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            2   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            3   every, all and singular, the allegations contained therein.
                                                                            4          69.     In answer to the allegations of Paragraph 69 of the complaint, these defendants
                                                                            5   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            7   every, all and singular, the allegations contained therein.
                                                                            8          70.     In answer to the allegations of Paragraph 70 of the complaint, these defendants
                                                                            9   have insufficient information or belief to enable them to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   reason and basing their denial on that ground, deny both generally and specifically, each and
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   every, all and singular, the allegations contained therein.
                                                                           12          71.     In answer to the allegations of the first sentence of Paragraph 71 of the complaint,
                                                                           13   admitted. In answer to the allegations of the second sentence of Paragraph 71 of the complaint,
                                                                           14   these defendants have insufficient information or belief to enable them to answer said allegations,
                                                                           15   and for that reason and basing their denial on that ground, deny both generally and specifically,
                                                                           16   each and every, all and singular, the allegations contained therein.
                                                                           17          72.     In answer to the allegations of Paragraph 72 of the complaint, these defendants
                                                                           18   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           19   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           20   every, all and singular, the allegations contained therein.
                                                                           21          73.     In answer to the allegations of Paragraph 73 of the complaint, these defendants
                                                                           22   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           23   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           24   every, all and singular, the allegations contained therein.
                                                                           25          74.     In answer to the allegations of Paragraph 74 of the complaint, these defendants
                                                                           26   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           27   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           28   every, all and singular, the allegations contained therein.
                                                                                                                                                                            ANSWER
                                                                                                                                   11                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 12 of 18



                                                                            1          75.     In answer to the allegations of Paragraph 75 of the complaint, these defendants
                                                                            2   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            3   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            4   every, all and singular, the allegations contained therein.
                                                                            5          76.     In answer to the allegations of Paragraph 76 of the complaint, these defendants
                                                                            6   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            7   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            8   every, all and singular, the allegations contained therein.
                                                                            9          77.     In answer to the allegations of Paragraph 77 of the complaint, these defendants
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   have insufficient information or belief to enable them to answer said allegations, and for that
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           12   every, all and singular, the allegations contained therein.
                                                                           13   V.     CAUSES OF ACTION
                                                                           14
                                                                                                      FIRST CAUSE OF ACTION
                                                                           15                             (42 U.S.C. § 1983)
                                                                                  AGAINST DEFENDANTS VANDERPOOL, MCMANUS, TANGUMA, and DOES 1-10
                                                                           16

                                                                           17          78.     In answer to the allegations of Paragraph 78 of the complaint, Defendants
                                                                           18   incorporate their answers to every Paragraph of the complaint.
                                                                           19          79.     In answer to the allegations of Paragraph 79 of the complaint, these defendants
                                                                           20   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           21   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           22   every, all and singular, the allegations contained therein.
                                                                           23          80.     In answer to the allegations of Paragraph 80 of the complaint, these defendants
                                                                           24   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           25   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           26   every, all and singular, the allegations contained therein.
                                                                           27          81.     In answer to the allegations of Paragraph 81 of the complaint, these defendants
                                                                           28
                                                                                                                                                                            ANSWER
                                                                                                                                   12                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 13 of 18



                                                                            1   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            2   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            3   every, all and singular, the allegations contained therein.
                                                                            4          82.     In answer to the allegations of Paragraph 82 of the complaint, these defendants
                                                                            5   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            7   every, all and singular, the allegations contained therein.
                                                                            8
                                                                                                           SECOND CAUSE OF ACTION
                                                                            9                     (42 U.S.C. § 1983 Monell and Supervisory Liability)
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                              AGAINST DEFENDANT CITY OF ANTIOCH and DOES 11-30
                                                                           10
                                       180 Montgomery Street, Suite 1200




                                                                                       83.     In answer to the allegations of Paragraph 83 of the complaint, Defendants
                                        San Francisco, California 94104




                                                                           11

                                                                           12   incorporate their answers to every Paragraph of the complaint.

                                                                           13          84.     In answer to the allegations of Paragraph 84 of the complaint, these defendants

                                                                           14   have insufficient information or belief to enable them to answer said allegations, and for that

                                                                           15   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                           16   every, all and singular, the allegations contained therein.

                                                                           17          85.     In answer to the allegations of Paragraph 85 of the complaint, these defendants

                                                                           18   have insufficient information or belief to enable them to answer said allegations, and for that

                                                                           19   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                           20   every, all and singular, the allegations contained therein.

                                                                           21          86.     In answer to the allegations of Paragraph 86 of the complaint, these defendants

                                                                           22   have insufficient information or belief to enable them to answer said allegations, and for that

                                                                           23   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                           24   every, all and singular, the allegations contained therein.

                                                                           25          87.     In answer to the allegations of Paragraph 87 of the complaint, these defendants

                                                                           26   have insufficient information or belief to enable them to answer said allegations, and for that

                                                                           27   reason and basing their denial on that ground, deny both generally and specifically, each and

                                                                           28   every, all and singular, the allegations contained therein.
                                                                                                                                                                            ANSWER
                                                                                                                                   13                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 14 of 18



                                                                            1          88.     In answer to the allegations of Paragraph 88 of the complaint, these defendants
                                                                            2   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            3   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            4   every, all and singular, the allegations contained therein.
                                                                            5
                                                                                                        THIRD CAUSE OF ACTION
                                                                            6                       (VIOLATION OF CIVIL CODE § 52.1)
                                                                                      AGAINST DEFENDANTS CITY OF ANTIOCH, VANDERPOOL, MCMANUS,
                                                                            7                           TANGUAMA, and DOES 1-10

                                                                            8          89.     In answer to the allegations of Paragraph 89 of the complaint, Defendants
                                                                            9   incorporate their answers to every Paragraph of the complaint.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10          90.     In answer to the allegations of Paragraph 90 of the complaint, these defendants
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           12   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           13   every, all and singular, the allegations contained therein.
                                                                           14          91.     In answer to the allegations of Paragraph 91 of the complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          92.     In answer to the allegations of Paragraph 92 of the complaint, these defendants
                                                                           19   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           20   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           21   every, all and singular, the allegations contained therein.
                                                                           22          93.     In answer to the allegations of Paragraph 93 of the complaint, these defendants
                                                                           23   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           24   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           25   every, all and singular, the allegations contained therein.
                                                                           26          94.     In answer to the allegations of Paragraph 94 of the complaint, these defendants
                                                                           27   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           28
                                                                                                                                                                            ANSWER
                                                                                                                                   14                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 15 of 18



                                                                            1   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            2   every, all and singular, the allegations contained therein.
                                                                            3
                                                                                                                 FOURTH CAUSE OF ACTION
                                                                            4                                         (NEGLIGENCE)
                                                                                                                 AGAINST ALL DEFENDANTS
                                                                            5

                                                                            6          95.     In answer to the allegations of Paragraph 95 of the complaint, Defendants
                                                                            7   incorporate their answers to every Paragraph of the complaint.
                                                                            8          96.     In answer to the allegations of Paragraph 96 of the complaint, these defendants
                                                                            9   have insufficient information or belief to enable them to answer said allegations, and for that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   reason and basing their denial on that ground, deny both generally and specifically, each and
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   every, all and singular, the allegations contained therein.
                                                                           12          97.     In answer to the allegations of Paragraph 97 of the complaint, these defendants
                                                                           13   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           14   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           15   every, all and singular, the allegations contained therein.
                                                                           16          98.     In answer to the allegations of Paragraph 98 of the complaint, these defendants
                                                                           17   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           18   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           19   every, all and singular, the allegations contained therein.
                                                                           20          99.     In answer to the allegations of Paragraph 99 of the complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          100.    In answer to the allegations of Paragraph 100 of the complaint, these defendants
                                                                           25   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           26   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           27   every, all and singular, the allegations contained therein.
                                                                           28
                                                                                                                                                                            ANSWER
                                                                                                                                   15                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 16 of 18



                                                                            1          101.    In answer to the allegations of Paragraph 101 of the complaint, these defendants
                                                                            2   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            3   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            4   every, all and singular, the allegations contained therein.
                                                                            5                                                DEMAND
                                                                            6          Defendants demand a Jury Trial.
                                                                            7                                  FIRST AFFIRMATIVE DEFENSE
                                                                            8   AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS ALLEGE:
                                                                            9          Plaintiff’s causes of action are barred by the statute of limitations.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10                                SECOND AFFIRMATIVE DEFENSE
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           12   ALLEGE:
                                                                           13          Plaintiff’s causes of action are barred by laches.
                                                                           14                                 THIRD AFFIRMATIVE DEFENSE
                                                                           15   AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS ALLEGE:
                                                                           16          Plaintiff’s causes of action are barred by unclean hands.
                                                                           17                                FOURTH AFFIRMATIVE DEFENSE
                                                                           18   AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           19   ALLEGE:
                                                                           20          Should plaintiff(s) recover non-economic damages against any defendant, the liability for
                                                                           21   non-economic damages is limited to the degree of fault and several liability of said defendant's
                                                                           22   pursuant to Civil Code section 1431.2 and a separate, several judgment shall be rendered against
                                                                           23   said defendants based upon said defendant's degree of fault and several liability.
                                                                           24                                  FIFTH AFFIRMATIVE DEFENSE
                                                                           25   AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS ALLEGE:
                                                                           26          Individual defendant(s) are immune from 42 U.S.C. § 1983 liability pursuant to the
                                                                           27   doctrine of qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-Kidd,
                                                                           28   563 U.S. 731 (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).
                                                                                                                                                                            ANSWER
                                                                                                                                   16                                  4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 17 of 18



                                                                            1                                  SIXTH AFFIRMATIVE DEFENSE
                                                                            2   AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS ALLEGE:
                                                                            3          Defendants are immune from Plaintiffs’ state-law causes of action pursuant to the
                                                                            4   provisions of §§ 815, 815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the
                                                                            5   Government Code of the State of California.
                                                                            6                               SEVENTH AFFIRMATIVE DEFENSE
                                                                            7   AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                            8   ALLEGE:
                                                                            9          Defendants allege that plaintiff failed to set forth the facts sufficient to state a cause of
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   action due to a failure to comply with claims requirements of the California Government Code §§
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   900 et. seq.
                                                                           12                                EIGHTH AFFIRMATIVE DEFENSE
                                                                           13   AS AND FOR A EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           14   ALLEGE:
                                                                           15          That plaintiff assumed the risk of any injuries and/or damages resulting from the matters
                                                                           16   set forth in said complaint, and that said assumption of risk by plaintiff was a cause of the injuries
                                                                           17   and/or damages alleged by plaintiff, if any there was.
                                                                           18                                 NINTH AFFIRMATIVE DEFENSE
                                                                           19   AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS ALLEGE:
                                                                           20          Plaintiff failed to mitigate his damages.
                                                                           21   ///
                                                                           22   ///
                                                                           23   ///
                                                                           24   ///
                                                                           25   ///
                                                                           26   ///
                                                                           27   ///
                                                                           28   ///
                                                                                                                                                                                ANSWER
                                                                                                                                   17                                      4:20-CV-08370
                                                                                 Case 4:20-cv-08370-YGR Document 14 Filed 02/05/21 Page 18 of 18



                                                                            1                                 TENTH AFFIRMATIVE DEFENSE
                                                                            2   AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS ALLEGE:
                                                                            3          That plaintiff was himself negligent and careless in and about the matters and events set
                                                                            4   forth in the complaint, and that said negligence contributed to his alleged injuries and/or damages.
                                                                            5   A verdict of the jury in favor of plaintiff, if any, which may be rendered in this case must
                                                                            6   therefore be reduced by the percentage that plaintiff’s negligence contributed to the accident and
                                                                            7   injuries complained of, if any there were.
                                                                            8
                                                                                                                               Respectfully submitted,
                                                                            9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                Dated: February 5, 2021                        ALLEN, GLAESSNER,
                                                                           10                                                  HAZELWOOD & WERTH, LLP
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11
                                                                                                                               By:     /s/ Kevin P. Allen
                                                                           12                                                        DALE L. ALLEN, JR.
                                                                                                                                     KEVIN P. ALLEN
                                                                           13                                                        Attorneys for Defendants
                                                                                                                                     CITY OF ANTIOCH, CPL. JASON C.
                                                                           14                                                        VANDERPOOL, OFC. ERIC A. MCMANUS,
                                                                                                                                     and OFC. CAESAR E. TANGUMA
                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                                             ANSWER
                                                                                                                                  18                                    4:20-CV-08370
